DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
 

Response to Amendments
The amendments filed 10/26/2021 have been entered. Claims 22-23, 35, 28-30, 33-35, and 38-43 remain pending in the application. Claims 38-43 are newly presented. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 103 filed 10/26/2021 have been fully considered but they are not persuasive. 

The examiner refers to the rejection under 35 U.S.C. 103 below for more details. 
However, for clarity of record, the examiner would like to address applicant’s arguments. 
Applicant appears to argue that the cited combination of Farhadi and Liu fail to teach the matrix completion procedure as claimed in representative Claim 22. Specifically, the applicant argues that the combination of Farhadi and Liu fail to teach the plain text description of the mathematical equation present in representative new claim 38 (specific claim citation omitted merely for brevity).
The applicant continues and cites, on Pg. 23 of the remarks, to the specification to provide context for the claim term “context”. In particular, the applicant cites Pg. 9 lines 6-13 which recites: 
4A. Beginning with multi-source business data 102, such a taxnomical classification data and folksonomical data, as well as other data sources including publications, records of prior collaboration and so forth, that relates to entities 104 (representing experts and their skills), a contextual association of the entities is performed and 106. This process explores expert-skill associations in different contexts. For each context (e.g. product, industry, white papers), the method performs co-clustering to identify distinct expert-skill associations. The individual associations can be either combined to obtain a summary co-cluster or they can be used independently…” 
Again, the applicant cites the above to provide context for the claim term “context.” With the above, citation, applicant then cites to Table 1 (Page 9) of Farhadi “…where no ‘context’ or similar wording is used…none of the symbols are related to context. 
The examiner respectfully disagrees. The applicant has appeared to misinterpreted and/or not account for the Broadest Reasonable Interpretation as provided by the applicant in at least the specification citation above. 
In the previous action, the examiner mapped the “contextual association” limitation to Farhadi and specifically: 
Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Continuing to Col. 2 “…Second, a bipartite graph is constructed based on these groups and set of skills and we could apply a Co-clustering algorithm on them to put related groups of experts and skills in the same cluster…” Pg. 110 Col. 1 Co-clustering “Here, the co-clustering algorithm is performed to reveal the correlations between expert groups and skills…”
As can be seen, much like the claim language as well as the specification, Farhadi uses Co-clustering to group and reveal correlations between expert groups and skills; indeed this teaches Co-clustering. 
Next, for “context” feature, the examiner again cited Farhadi. Specifically: 
Finally note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”
As can be seen, the data that is used to “group” the experts and their skills comes from “…data related to papers which are published in some major conferences…They are used in order to balance the need of covering the diverse fields…” 
explicitly teaches that the data used in the co-clustering process is “data related to papers which are published in some major conferences…” Under the Broadest Reasonable Interpretation in light of the specification, applying co-clustering to data that is related to papers in major conference which are used to identify correlations between experts and skills teaches the claimed “contextual association” contrary to applicant’s arguments. 
Second, with regards to the applicant’s arguments regarding the plain text description of the equation (see matrix completion procedure in representative Claim 22). As was stated above, this amended portion has not been previously examined and thus applicant’s arguments are rendered moot. The examiner notes the rejection under 103 for more details and, with importance, notes the examiner remarks section. 
	For at least the reasons above, applicant’s arguments regarding the rejection under 103 are NOT persuasive and the rejection is maintained. 

Applicant's arguments, with respect to 35 U.S.C 112(a), filed 10/26/2021 have been fully considered but they are not persuasive. 
First, as an initial matter, the previous rejection given to the so-called “H-term” is withdrawn. Additionally, the changes to drawings that replace τ (tau) with T (transpose) have been accepted. The examiner notes, that while not explicitly supported, the change from tau to transpose is considered, for lack of a better term, a “necessary” mathematical change. 

Specifically, on Pg. 18 of the 10/26/2021 remarks, the applicant argues, regarding tau: 
The inventor indicated this was similar to the H-term in terms of being related to skills (and experts) that are more or less important for contexts. Using the example presented above, assume a product is associated with electrical parts and computer systems. For this context, the skills of "electrical engineering" and "computer programming" would be higher than "basket weaving", and the priority of this context would be higher assuming the strength of the link between the expert and skill is stronger for "electrical engineering" and "computer programming" as compared to "basket weaving". By contrast, if the context is basket manufacturing then the situation and priority would be oppositely situated. 
Thus, a reasonable assumption is that one may consider the priority of each context…as being a scaling (or weighting factor). 
The examiner respectfully disagrees. 
First, it appears that the applicant’s representative “reasonable assumption” is based on some conversation with the inventor. While this indeed may be true, applicant’s representative is basing their argument, and by extension the amendment(s), on a conversation, NOT the factual evidence provided by the instant disclosure. That is, the applicant is reminded that “arguments does not replace evidence where evidence is necessary” (MPEP 2145 (i)). 
Second, merely by inspection of the equation that uses tau, a person of ordinary skill in the art would realize that, necessarily, by tau’s placement, it is indeed a “scaling (or weighting) factor.” That is, simply by observation of Fig. 10E, tau is a multiplication factor. 

(1) how priorities are determined for a specific context, 
(2) what type of value the priorities hold (e.g. numerical, vector, alpha numerical, etc.)
(3) what priorities encompass.	
Simply stating that tau is a scaling factor, does not answer the above written description issues. 
Again, while it is clear that tau is some scaling or weighting factor, the written description (i.e. specification) only describes tau as the priority of the context. This simple disclosure does not clearly described how priorities are determined, what they represent, or what values that the priorities can take. 
For at least the above reason(s), applicant’s argument regarding the priorities are NOT persuasive and the rejection under 112(a) is maintained. 
Applicant's arguments, with respect to 35 U.S.C 112(b), filed 10/26/2021 have been fully considered but they are not persuasive. 
In the previous action, mailed 05/28/2021, the examiner rejected at least Claims 25, 30, 35 as it appeared the phrase “the weight for unknown links” lacked antecedent basis. Upon consideration of the amendments as well as applicant’s remarks (10/26/2021), it appears that the applicant has not addressed this rejection and 
The examiner notes, for clarity of record, that merely due to the cancellation of Claims 26-27, 31-32, and 36-37, the rejections given to these claims are withdrawn. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-23, 35, 28-30, 33-35, and 38-43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 1: As an initial matter, independent Claims 22, 28, and 33 appear to be drawn towards a method, a non-transitory computer readable medium, and a system respectively. Therefore Claims 22, 28, 33 appear to pass step 1 of the 101 analysis. 
Analysis of representative Claim 22:
Revised Step 2A: Does the claim(s) recite an abstract idea? 
YES, representative Claim 22 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea in to a practical application. 
Specifically, representative Claim 22 recites the following limitations: 
Performing contextual association of entities using multi-source data from a plurality of source comprising a plurality of contexts, wherein the entities represent experts and their skills
Under Step 2A Prong 1, the functionality encompassed by “performing contextual association of entities using multi-source data” is nothing more then a mental process. A person, given a stack of papers (e.g. resumes, white papers, etc.), could perform a simple evaluation on the authors of those papers and create a list, using nothing but a pencil and a piece of paper, of the authors of the papers listing their skills, based on, for example, the title of the paper or the listed skills in a resume. 
The examiner has identified “…using multi-source data…” as an additional element. However, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.05(g)). Specifically, “…using multi-source data…” is nothing more than mere data gathering or selecting a particular data source or type of data to be manipulated. Because, this additional element has been found NOT to integrate the abstract idea into a practical application, this limitation must further be considered under Step 2B (See below). 
For the plurality of contexts used in the contextual association, performing co-clustering to identify distinct expert-skill associations. 
Under Step 2A Prong 1, the functionality encompassed by “for the plurality of contexts used in the contextual association…identify distinct expert-skill associations” is nothing more than a mental process. That is, based on the list created by a person in the above step, that same person could perform 
Under Step 2A Prong 2, the examiner has identified “…performing co-clustering…” as an additional element. However, this additional element does NOT integrate the abstract idea into a practical application because, it is recited at such a high level of generality that this additional element is seen as merely using a general purpose computer as a tool to implement the abstract idea. This additional element must further be considered under step 2B (See Below). 
Performing a matrix completion procedure…
The examiner initial notes that merely for sake of brevity the entire limitation is not listed, but the following analysis applies to the limitation as a whole. 
Under Step 2A Prong 1, the functionality encompassed by “performing a matrix completion procedure” is nothing more than a mathematical concept and/or mathematical equation. Indeed, this limitation appears to be attempting to claim (in plain text) the equation listed in NEW claim 38. Thus, as can be seen, “performing a matrix completion procedure” is nothing more than a mathematical concept and/or mathematical equation. 
The examiner has NOT identified any additional element that must be further considered in this limitation 
Step 2B: Does the claim(s) recite any additional elements that amount to significantly more than the judicial exception. 
NO, the claim(s) do NOT recite any additional elements that amount to significantly more than the judicial exception. 
Specifically, the examiner, as stated above has identified the following additional elements: 
Using multi-source data
Under Step 2B, “using multi-source data” is considered well-known routine and conventional. As per the Berkheimer memo, the examiner must present evidence that “…using multi-source data…” is well-known routine and conventional. As evidence the examiner cites MPEP 2106.05(d) which gives examples of what the courts have regularly found as well-known, routine, and conventional. Example (i) receiving or transmitting data over a network and (iv) storing and retrieving information in memory apply here. Therefore, as evidenced, “….using multi-source data…” does NOT amount to significantly more than the judicial exception. 
Performing co-clustering 
Under Step 2B, “performing co-clustering”, is considered only generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). As can be seen, this additional element does NOT amount to significantly more than the judicial exception. 
Conclusion: Because Representative Claim 22 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical 

Analysis Claim 23:
Claim 23 depends on Claim 22 and thus recites the same abstract idea as Claim 22. Claim 23, however, further recites “where the multi-source data is comprised of at least one of taxonomical classification data, folksonomical data, and data relating to publications and collaborations of employees”. 
This limitation is considered an additional element. Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity. That is, as per MPEP 2106.05(g), this limitation amounts to merely selecting a particular data source or type of data to be manipulated. 
Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because using this specific type of data only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. scientific literature) (MPEP 2106.05(h)). 
Because this additional element does NOT integrate the abstract idea into a practical application and does NOT amount to significantly more than the judicial exception, Claim 23 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 25: 

This limitation is considered part of the abstract idea because it is considered a mathematical concept and/or mathematical equation. Specifically, Claim 25 appears to be attempting to claim (in plain text) the equation of NEW claim 39. That is, this limitation simply provides for a calculation of the “weight of unknown links” based on “priorities” and the “context-specific factors”. Additionally, the claim states that the priorities are used to scale (i.e. by use of the multiplication operator) the contexts and the context-specific factors. Thus, as can be seen, Claim 25, at best, recites a mathematical concept and/or mathematical equation. 
The examiner has NOT identified any additional elements in this claim. 
	 Because Claim 25 recites the same abstract idea of Claim 22 and itself recites an abstract idea, Claim 25 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	
	The examiner notes that Claims 28-30 and 33-35 recite similar subject matter to that of Claims 22-23 and Claim 25. Therefore Claims 28-30 and 33-35 recite a similar abstract idea. Merely for sake of brevity the full analysis is omitted but it should be understood, that the above analysis given to claims 22-23 and 25 apply to Claims 28-30 and 33-35. Therefore Claims 28-30 and 33-35 are similarly rejected under 35 U.S.C. 101. 

Analysis of Claim 38:
Claim 38 depends on cancelled Claim 27. However, assuming merely for purposes of analysis and examination, Claim 38 appears to be reciting the mathematical equation that is attempting to be claimed in Claim 22 (e.g. the matrix completion procedure). Thus, and as can be clearly seen, Claim 38 recites an abstract idea; namely Claim 38 explicitly recites a mathematical equation.
The examiner has not identified any additional elements within Claim 38 that require further consideration. 
Because Claim 38 recites an abstract idea, Claim 38 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 39: 
	Claim 39 depends on Claim 38 and therefore recites the same abstract idea as Claim 38. Claim 39 further recites a mathematical equation which appears to be the mathematical concept and/or mathematical equation identified in Claim 25 as described above. 
	The examiner has not identified any additional elements within Claim 39 that require further consideration. 
	Because Claim 39 recites an abstract idea, Claim 39 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 30, 35, 39, 41, and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  

Representative Claim 25 recites 
“wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the contexts and the context-specific factors for both the experts and the skills.” 

Claim 25 is NOT described in such full, clear, and concise manner such that a person skilled in the art would clearly recognize the functionalities claimed; and specifically what encompasses the term “priorities.” 
The word “priorities” is recited only once in entire disclosure. Pg. 14 recites, at least in part: 
“The final strength for unknown links is computed using the equation show in Fig. 10E where             
                
                    
                        τ
                    
                    
                        (
                        c
                        )
                    
                
            
         denotes the priority of each context.” 
	
The equation of Figure 10E is shown as: 
	
    PNG
    media_image1.png
    119
    255
    media_image1.png
    Greyscale

While both Figure 10E and the specification show            
                 
                
                    
                        τ
                    
                    
                        (
                        c
                        )
                    
                
            
        , none of the above disclosures describe in such a full, clear, and concise manner (1) how priorities are determined for a specific context, (2) what type of value the priorities hold (e.g. numerical, vector, alpha numerical, etc.), nor (3) clearly define what priorities encompass.	
	As can be seen, the term priorities, and by extension, the claim language of Claim 25 is NOT sufficiently described such that a person skilled in the art would clearly recognize the subject matter claimed. Thus, a rejection under 35 U.S.C. 112(a) for lack of written description is appropriate. 
	The examiner notes that for purposes of examination, the phrase “based on priorities” as recited in claim 25 and “a priority of each context” will be interpreted as an arbitrary weight applied to the contexts. 
	For clarity of record, claims 30 and 35 appear to recite similar subject matter as representative Claim 25. Therefore, claims 30 and 35 are rejected under 112(a) for similar reasons. 
	For clarity of record, it appears that Claims 39, 41, and 43 are the mathematical equations representative of the plain text description present in representative Claim 25. Therefore, claims 39, 41, and 43 are rejected under 112(a) for similar reasons as explained above. 

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 30, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites: 
wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the contexts and the context-specific factors for both the experts and the skills
Claim 25 is indefinite. The indefiniteness appears to be caused by at least the phrase “the weights for unknown links”; this phrase appears to lack antecedent basis. 
More specifically, while “weights” are introduced in claim 22, the weights of claim 22 appear to be drawn towards “a strength of a link between an expert and a skill.” That is, claim 22’s “weights” appear to be drawn towards “known” links while Claim 25’s “weights” appear to be drawn towards “unknown links”. 
Thus, when claim 25 recites “wherein the weights for unknown links” it is unclear what “the weights” refer to and therefore renders the claim indefinite. 
Claims 30 and 35 recites similar language and therefore are similarly rejected under 35 U.S.C. 112(b). 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 38-39 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 38 recites, at least in part: 
The method of Claim 27…
In the instant claim set (filed 10/26/2021), Claim 27 has been cancelled. Therefore Claim 38 depends on a cancelled claim and thus is not in proper dependent form. 
It appears that Claim 38 should instead recite:
The method of Claim 22…
The examiner notes, for clarity of record, that Claim 39 is rejected merely due to its dependency on rejected Claim 38. 

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Examiner’s Remarks
	The examiner notes the language of representative Claim 22. In particular, representative Claim 22 recites, at least in part: 
squared Euclidean norm of the context-specific factor for experts and a squared Euclidean norm of the context-specific factor for skills” 
	The examiner notes the emphasized language. 
First, the term “squared Euclidean norm” does NOT appear within the instant disclosure. However, it is believed that at least this limitation is making reference to the regularization term in, for example Claim 38 (See Claim 38’s equation reproduced below). 

    PNG
    media_image2.png
    43
    510
    media_image2.png
    Greyscale

	Second, giving benefit of a doubt that this norm is indeed the “squared Euclidean norm” and such language is supported and definite, the examiner notes that the “Euclidean norm”, by definition, is mathematical equivalent to the Frobenius norm. 
	To give evidence to the examiner’s assertion, the examiner introduces EE263 homework 9 solutions, by S. Boyd (hereinafter “Boyd”). In this homework solutions, question 14.16 on Pg. 1 discusses the Frobenius norm of a matrix. Question (a) recites: 
	“Thus the Frobenius norm is simply the Euclidean norm of the matri when it is considered as an element of             
                
                    
                        R
                    
                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                    
                
            
        …” 
	In the solution part of this homework (see Solution to (a)), Boyd indeed shows the that Frobenius norm is equivalent to the Euclidean norm.
	The examiner notes that this reference is merely introduced to establish what a person of ordinary skill in the art would infer and is not relied upon in the rejection under 


Claim Rejections - 35 USC § 103
For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23, 28-29, 33-34, 38, 40, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi et al (“TeamFinder: A co-clustering based Framework for Finding an Effective Team of Experts in Social Networks”, NPL 2012; the examiner notes that t/his reference was provided in the applicant provided IDS, filed 01/08/2020) in view of Liu et al. (“Personalized Point-of-Interest Recommendation by Mining Users’ Preference Transition”, NPL 2013). 
With respect to Claim 22, Farhadi teaches a method implemented at least partially using a computer, comprising: performing contextual association of entities using multi-source data from a plurality of sources comprising a plurality of contexts, wherein the entities represent experts and their skills (Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Farhadi Pg. 109 Col. 2 “Graph Grouping method takes the given bipartite graph…and outputs some groups containing related individuals with best connection to assign to the given skills…” The examiner notes that Farhadi’s Graph Grouping method teaches “performing contextual association of entities”. Further Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph teaches “performing contextual association of entities.” Note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
For the plurality of contexts used in the contextual association, performing co-clustering to identify distinct expert-skill associations (Farhadi Pg. 109 “Let I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Continuing to Col. 2 “…Second, a bipartite graph is constructed based on these groups and set of skills and we could apply a Co-clustering algorithm on them to put related groups of experts and skills in the same cluster…” Pg. 110 Col. 1 Co-clustering “Here, the co-clustering algorithm is performed to reveal the correlations between expert groups and skills…” Farhadi’s recitation of “Co-clustering” teaches the claimed “co-clustering.” Further because Farhadi creates clustering for each expert and each skill, Farhadi, necessarily, teaches “…and for each context…to identify distinct expert-skill associations.” Finally note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
Farhadi further teaches … where weights for corresponding ones of the contexts are obtained using co-association information, wherein the weights denote via a first matrix a strength of a link between an expert and a skill… (Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph teaches “performing contextual association of entities.” Farhadi continues to describe this graph and recites “The weights on the edges among two experts are computed [using the jaccard distance]…Weights on the edges represent pair-wise Jaccard distance among each pair of nodes in our connected graph.” Further, Farhadi Pg. 111 Col. 1 “The algorithm works as follows. It first computes the support set…for every skill [ for a Task T] T…” The examiner notes that a Task (T) teaches “for corresponding ones of the contexts”. This interpretation is supported by Farhadi Algorithm 3’s Input (see task T). Because these weights are based on the skills, experts, and the papers they have published, these weights correspond to “ones of the contexts” using “co-association information”. Further, Farhadi Pg. 110 Col. 1 Algorithm 1. Note that in Line 1 for a specific skill the algorithm “find[s] the experts who support [a skill] in their skill set…” Note further that above equation (1) “The weight on the edge from an expert group g to skill is calculated.” Necessarily, if a weight is determined for a connection between an expert and a particular skill that weight would be indicative of or otherwise represent “a strength of a link between and expert and a skill” as is required. The examiner further notes that because the graph and/or co-clustering is done for a group of experts and skills, that collection of data would be stored in “a first matrix” (See for example Pg. 110 “mxn bipartite graph”).).
Farhadi, however, does not explicitly disclose performing a matrix completion procedure …, wherein the co-association information considers both the expert-skill associations and their co-clusters at least by determining probabilities via a second matrix that combinations of experts and skills belong to a same co-cluster within individual ones of the plurality of contexts, wherein the performing the matrix completion procedure performs matrix factorization for both experts and skills and obtains the weights and determines the probabilities using context- specific factors as part of the 
Liu, however, does teach performing a matrix completion procedure…(Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure.”)….
wherein the co-association information considers both the … associations and their co-clusters at least by determining probabilities via a second matrix that combinations of … and … belong to a same co-cluster within individual ones of the plurality of contexts (Liu Pg. 735 Section 3.2 “For each user cluster…we apply matrix factorization…to predict the probability that a user would follow a given preference transition, based on the category of current [Place Of Interest] POI. The input data to matrix factorization is a transition probability matrix                         
                            P
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    |
                                    
                                        
                                            U
                                        
                                        
                                            g
                                        
                                    
                                    |
                                    ×
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            l
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    which represents the probabilities of users’ preference transitions, where |Cl| denotes the number of categories at category level l….” Note that the matrix P teaches “…by determining probabilities via a second matrix that combinations of … and …belong to same co-cluster within individual ones of the plurality of contexts” where Cl teaches “contexts”). 
wherein the performing the matrix completion procedure performs matrix factorization (Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure performs matrix factorization”) for both …. and … and obtains the weights (Liu Pg. 735 Col. 2 “…for a preference transition v…its latent factor vector (i.e., Vv) measures the correlation between v and the corresponding latent factors.” The examiner notes that the latent factor vector (i.e. Vv in the above citation) teaches “…and obtains weights”. That is, a measure of correlation teaches “weights”) and determines the probabilities (As cited above, Liu Pg. 735 Section 3.2 Note that the matrix P teaches “…determines the probabilities…”) using context- specific factors as part of the matrix factorization for both the … and … (Liu, Further, at the top of Pg. 735 “For a user u, her latent factor vector (i.e., Uu) measures the extent of u’s preference on transitions which have high values on the corresponding latent factors; The examiner notes that “latent factors” teaches “context-specific factors”). 
and wherein the matrix completion procedure results in context-specific, … ratings (Liu Pg. 735 Section 3.2 Eq. 3 “Once the [Matrix Factorization] model is built, given the target user u and her current POI’s category…we predict that she will check-in at a POI with category [c]…” The examiner notes that the predicted probability for a specific user and a context (i.e. POI category) teaches “context-specific…ratings”). 
Wherein the matrix completion procedure further comprises calculating: a first multiplication between the second matrix and a first parenthetical (Liu Pg. 735 Col. 2 Equation 2. Note the equation is reproduced below. Specifically, Liu’s                         
                            
                                
                                    I
                                
                                
                                    u
                                    v
                                
                            
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            u
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            u
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            v
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                     teaches “a first multiplication between the second matrix and a first parenthetical.) … wherein the second matrix scales results of the first parenthetical (Liu Pg. 735 Col. 2 Equation. 2. The examiner notes when “Iuv” multiplying the “first parenthetical” teaches “wherein the second matrix scales results of the first parenthetical)…and wherein the first parenthetical calculates a squared difference between the first matrix and a term multiplying a context-specific factor for experts and a context-specific factor for skills, both context-specific factors being vectors (Liu Pg. 735 Col. 2 Equation 2. The examiner notes that the first parenthetical of Liu is squared and the operation within this squared parenthetical is a difference between the first matrix (Puv) and a term multiplying a context specific factor for experts (Uu) and a context-specific factor for skills (Vv).). 
[AltContent: textbox (Figure 1: Liu Eq. 2 (Pg. 735 Col. 2))]
    PNG
    media_image3.png
    98
    626
    media_image3.png
    Greyscale

A second multiplication between a regularization factor… (Liu Pg. 735 Eq. 2 note the λ symbol. This teaches “regularization factor” and as can be seen it is part of a “second multiplication” with a “second parenthetical”)…and a second parenthetical having an addition of a squared Euclidean norm of the context-specific factor for experts and a squared Euclidean norm of the context specific factor for skills (Liu Pg. 735 Col. 2 Eq. 2 Note the second parenthetical. That is,                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared Euclidean norm of the context-specific factor for experts” and                         
                            
                                
                                    
                                        
                                            V
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared Euclidean norm for the context specific factor for skills.” The examiner notes with importance that                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is, in Liu, referred to as the “Frobenius norm”. However, as demonstrated above (see Examiner’s Remarks section above), the “Frobenius norm” is equivalent to the “Euclidean norm”.). 
An addition of results of the first multiplication with the results of the second multiplication (Liu Pg. 735 Col. 2 Eq. 2 See the addition between the first results and the second results). 
Liu, however, does not explicitly disclose …experts…skills…
However, the examiner notes that it would have been obvious to replace the “users” with Farhadi’s “experts” and the “[Places of Interest] with Farhadi’s “skills” because the result would be predictable (See MPEP 2143 (I) (A)); namely matrix factorization with experts and skills (i.e. the instant invention). 
MPEP 2143 (I) (A) describes the requirements and findings that the examiner must make in order to make an obviousness determination. 
1. “a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.” 
As shown in the references cited above, Farhadi discloses “experts” and “skills” while Liu discloses matrix factorization. 
Therefore, requirement (1) is met. 
2. “a finding that one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.” 
Here, the known method(s) is Liu’s matrix factorization technique. 
Separately, Farhadi discloses the data of “experts” and “skills”. 
When combined, both reference would perform the same function as they do separately. That is, Farhadi would “co-cluster” the “experts” and the “skills”, while Liu would perform matrix factorization with the output of the co-clusters. 
As can be seen, requirement (2) is met. 
3. “a finding that one of ordinary skill in the art would have recognized that the results of the combination were predictable.” 
Similarly to requirement (2) above, the algorithm (i.e. matrix factorization) of Liu allows matrices of user’s and POI’s to be factored. On the other hand, Farhadi creates groups via co-clustering of expert’s and skills for a task. 
A person of ordinary skill in the art would readily infer that if the matrices creates by Farhadi were input into the matrix factorization algorithm of Liu, the result would, predictably, be a factored set of expert-to-skills ratings per task as the claim language requires. 
As can been clearly seen, requirement (3) is met. 
Because all three requirements have been met, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Farhadi and Liu.  
Further, and similar to the above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Farhadi with Liu because the resultant combination amounts to merely a simple substitution of one known element for another to obtain predictable results (MPEP 2143 (I) (B)). Again, the MPEP lays out the requirements for making such a determination. 
1. a finding that the prior art contained a device which differed from the claimed device by the substitution of some components with other components.” 

As can be seen, requirement (1) is met. 
2. a finding that substituted components and their functions were known in the art. 
The substituted component(s) (e.g. “experts” and “skills”) are known and disclosed by Farhadi (see citations above).
As can be seen, requirement (2) is met. 
3. a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. 
A person of ordinary skill in the art would readily infer that the simple substitution merely amounts to different data inputs. The base functionality on how Liu’s matrix factorization technique would not change; merely the “users” and “POI” as disclosed by Liu would simply be substituted by the “experts” and “skills” as disclosed by Farhadi.
As can be seen, requirement (3) is met. 
Again, this simple substitution would lead to a predictable result; namely, matrix factorization on matrices of experts and skills (i.e. the instant invention). 
Based on the evidence and findings above, a prima facie case of obviousness exists and has been established. 
With respect to Claim 23, the combination of Farhadi and Liu teach wherein the multi-source data is comprised of at least one of taxonomical classification data, folksonomical data, and data relating to publications and collaborations of employees (Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…the multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
With respect to Claim 28, Farhadi teaches a computer program product comprised of software instructions on a non-transitory computer-readable medium, where execution of the software instructions using a computer results in performing operations comprising: performing contextual association of entities using multi-source data from a plurality of sources comprising a plurality of contexts, wherein the entities represent experts and their skills (Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Farhadi Pg. 109 Col. 2 “Graph Grouping method takes the given bipartite graph…and outputs some groups containing related individuals with best connection to assign to the given skills…” The examiner notes that Farhadi’s Graph Grouping method teaches “performing contextual association of entities”. Further Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph teaches “performing contextual association of entities.” Note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
For the plurality of contexts used in the contextual association, performing co-clustering to identify distinct expert-skill associations (Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Continuing to Col. 2 “…Second, a bipartite graph is constructed based on these groups and set of skills and we could apply a Co-clustering algorithm on them to put related groups of experts and skills in the same cluster…” Pg. 110 Col. 1 Co-clustering “Here, the co-clustering algorithm is performed to reveal the correlations between expert groups and skills…” Farhadi’s recitation of “Co-clustering” teaches the claimed “co-clustering.” Further because Farhadi creates clustering for each expert and each skill, Farhadi, necessarily, teaches “…and for each context…to identify distinct expert-skill associations.” Finally note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
… where weights for corresponding ones of the contexts are obtained using co-association information, wherein the weights denote via a first matrix a strength of a link between an expert and a skill… (Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph teaches “performing contextual association of entities.” Farhadi continues to describe this graph and recites “The weights on the edges among two experts are computed [using the jaccard distance]…Weights on the edges represent pair-wise Jaccard distance among each pair of nodes in our connected graph.” Further, Farhadi Pg. 111 Col. 1 “The algorithm works as follows. It first computes the support set…for every skill [ for a Task T] T…” The examiner notes that a Task (T) teaches “for corresponding ones of the contexts”. This interpretation is supported by Farhadi Algorithm 3’s Input (see task T). Because these weights are based on the skills, experts, and the papers they have published, these weights correspond to “ones of the contexts” using “co-association information”. Further, Farhadi Pg. 110 Col. 1 Algorithm 1. Note that in Line 1 for a specific skill the algorithm “find[s] the experts who support [a skill] in their skill set…” Note further that above equation (1) “The weight on the edge from an expert group g to skill is calculated.” Necessarily, if a weight is determined for a connection between an expert and a particular skill that weight would be indicative of or otherwise represent “a strength of a link between and expert and a skill” as is required. The examiner further notes that because the graph and/or co-clustering is done for a group of experts and skills, that collection of data would be stored in “a first matrix” (See for example Pg. 110 “mxn bipartite graph”).).
explicitly disclose performing a matrix completion procedure …, wherein the co-association information considers both the expert-skill associations and their co-clusters at least by determining probabilities via a second matrix that combinations of experts and skills belong to a same co-cluster within individual ones of the plurality of contexts, wherein the performing the matrix completion procedure performs matrix factorization for both experts and skills and obtains the weights and determines the probabilities using context- specific factors as part of the matrix factorization for both the experts and the skills, and wherein the matrix completion procedure results in context-specific, expert-to-skill ratings.

Liu, however, does teach performing a matrix completion procedure…(Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure.”)….
wherein the co-association information considers both the … associations and their co-clusters at least by determining probabilities via a second matrix that combinations of … and … belong to a same co-cluster within individual ones of the plurality of contexts (Liu Pg. 735 Section 3.2 “For each user cluster…we apply matrix factorization…to predict the probability that a user would follow a given preference transition, based on the category of current [Place Of Interest] POI. The input data to matrix factorization is a transition probability matrix                         
                            P
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    |
                                    
                                        
                                            U
                                        
                                        
                                            g
                                        
                                    
                                    |
                                    ×
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            l
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    which represents the probabilities of users’ preference transitions, where |Cl| denotes the number of categories at category level l….” Note that the matrix P teaches “…by determining probabilities via a second matrix that combinations of … and …belong to 
wherein the performing the matrix completion procedure performs matrix factorization (Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure performs matrix factorization”) for both …. and … and obtains the weights (Liu Pg. 735 Col. 2 “…for a preference transition v…its latent factor vector (i.e., Vv) measures the correlation between v and the corresponding latent factors.” The examiner notes that the latent factor vector (i.e. Vv in the above citation) teaches “…and obtains weights”. That is, a measure of correlation teaches “weights”) and determines the probabilities (As cited above, Liu Pg. 735 Section 3.2 Note that the matrix P teaches “…determines the probabilities…”) using context- specific factors as part of the matrix factorization for both the … and … (Liu, Further, at the top of Pg. 735 “For a user u, her latent factor vector (i.e., Uu) measures the extent of u’s preference on transitions which have high values on the corresponding latent factors; The examiner notes that “latent factors” teaches “context-specific factors”). 
and wherein the matrix completion procedure results in context-specific, … ratings (Liu Pg. 735 Section 3.2 Eq. 3 “Once the [Matrix Factorization] model is built, given the target user u and her current POI’s category…we predict that she will check-in at a POI with category [c]…” The examiner notes that the predicted probability for a specific user and a context (i.e. POI category) teaches “context-specific…ratings”). 
Wherein the matrix completion procedure further comprises calculating: a first multiplication between the second matrix and a first parenthetical (Liu Pg.                         
                            
                                
                                    I
                                
                                
                                    u
                                    v
                                
                            
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            u
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            u
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            v
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                     teaches “a first multiplication between the second matrix and a first parenthetical.) … wherein the second matrix scales results of the first parenthetical (Liu Pg. 735 Col. 2 Equation. 2. The examiner notes when “Iuv” multiplying the “first parenthetical” teaches “wherein the second matrix scales results of the first parenthetical)…and wherein the first parenthetical calculates a squared difference between the first matrix and a term multiplying a context-specific factor for experts and a context-specific factor for skills, both context-specific factors being vectors (Liu Pg. 735 Col. 2 Equation 2. The examiner notes that the first parenthetical of Liu is squared and the operation within this squared parenthetical is a difference between the first matrix (Puv) and a term multiplying a context specific factor for experts (Uu) and a context-specific factor for skills (Vv).). 
[AltContent: textbox (Figure 2: Liu Eq. 2 (Pg. 735 Col. 2))]
    PNG
    media_image3.png
    98
    626
    media_image3.png
    Greyscale

A second multiplication between a regularization factor… (Liu Pg. 735 Eq. 2 note the λ symbol. This teaches “regularization factor” and as can be seen it is part of a “second multiplication” with a “second parenthetical”)…and a second parenthetical having an addition of a squared Euclidean norm of the context-specific factor for experts and a squared Euclidean norm of the context specific factor for skills (Liu Pg. 735 Col. 2 Eq. 2 Note the second parenthetical. That is,                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared Euclidean norm of the context-specific factor for experts” and                         
                            
                                
                                    
                                        
                                            V
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is, in Liu, referred to as the “Frobenius norm”. However, as demonstrated above (see Examiner’s Remarks section above), the “Frobenius norm” is equivalent to the “Euclidean norm”.). 
An addition of results of the first multiplication with the results of the second multiplication (Liu Pg. 735 Col. 2 Eq. 2 See the addition between the first results and the second results). 
Liu, however, does not explicit disclose …experts…skills…
However, the examiner notes that it would have been obvious to replace the “users” with Farhadi’s “experts” and the “[Places of Interest] with Farhadi’s “skills” because the result would be predictable (See MPEP 2143 (I) (A)); namely matrix factorization with experts and skills (i.e. the instant invention). 
The examiner notes that the specification motivation(s) to combine Farhardi with Liu are described in detail with respect to Claim 22. Because Claim 28, recites similar language, such motivation analysis is similar. The detailed analysis is omitted here merely for sake of brevity. 
With respect to Claim 29, the combination of Farhadi and Liu teach wherein the multi-source data is comprised of at least one of taxonomical classification data, folksonomical data, and data relating to publications and collaborations of employees (Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data 
With respect to Claim 33, Farhadi teaches A system, comprised of at least one data processor connected with at least one memory that stores software instructions, where execution of the software instructions by the at least one data processor causes the system to perform operations comprising: performing contextual association of entities using multi-source data from a plurality of sources comprising a plurality of contexts, wherein the entities represent experts and their skills (Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Farhadi Pg. 109 Col. 2 “Graph Grouping method takes the given bipartite graph…and outputs some groups containing related individuals with best connection to assign to the given skills…” The examiner notes that Farhadi’s Graph Grouping method teaches “performing contextual association of entities”. Further Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph teaches “performing contextual association of entities.” Note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
For the plurality of contexts used in the contextual association, performing co-clustering to identify distinct expert-skill associations (Farhadi Pg. 109 “Let expert I be experienced in skill s1, but he does not possess skill s2 in his skill set. On the other hand, expert j, has many experiences regarding skill s2 while he has a strong collaboration with expert I in other skills…” Continuing to Col. 2 “…Second, a bipartite graph is constructed based on these groups and set of skills and we could apply a Co-clustering algorithm on them to put related groups of experts and skills in the same cluster…” Pg. 110 Col. 1 Co-clustering “Here, the co-clustering algorithm is performed to reveal the correlations between expert groups and skills…” Farhadi’s recitation of “Co-clustering” teaches the claimed “co-clustering.” Further because Farhadi creates clustering for each expert and each skill, Farhadi, necessarily, teaches “…and for each context…to identify distinct expert-skill associations.” Finally note the dataset of Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…using multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
Farhadi further teaches … where weights for corresponding ones of the contexts are obtained using co-association information, wherein the weights denote via a first matrix a strength of a link between an expert and a skill… (Farhadi Pg. 112 Col. 1 “We make up the expert social network using co-authorship graph…” The examiner notes that making a social network using co-authorship graph “The weights on the edges among two experts are computed [using the jaccard distance]…Weights on the edges represent pair-wise Jaccard distance among each pair of nodes in our connected graph.” Further, Farhadi Pg. 111 Col. 1 “The algorithm works as follows. It first computes the support set…for every skill [ for a Task T] T…” The examiner notes that a Task (T) teaches “for corresponding ones of the contexts”. This interpretation is supported by Farhadi Algorithm 3’s Input (see task T). Because these weights are based on the skills, experts, and the papers they have published, these weights correspond to “ones of the contexts” using “co-association information”. Further, Farhadi Pg. 110 Col. 1 Algorithm 1. Note that in Line 1 for a specific skill the algorithm “find[s] the experts who support [a skill] in their skill set…” Note further that above equation (1) “The weight on the edge from an expert group g to skill is calculated.” Necessarily, if a weight is determined for a connection between an expert and a particular skill that weight would be indicative of or otherwise represent “a strength of a link between and expert and a skill” as is required. The examiner further notes that because the graph and/or co-clustering is done for a group of experts and skills, that collection of data would be stored in “a first matrix” (See for example Pg. 110 “mxn bipartite graph”).).
Farhadi, however, does not explicitly disclose performing a matrix completion procedure …, wherein the co-association information considers both the expert-skill associations and their co-clusters at least by determining probabilities via a second matrix that combinations of experts and skills belong to a same co-cluster within individual ones of the plurality of contexts, wherein the performing the matrix completion 

Liu, however, does teach performing a matrix completion procedure…(Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure.”)….
wherein the co-association information considers both the … associations and their co-clusters at least by determining probabilities via a second matrix that combinations of … and … belong to a same co-cluster within individual ones of the plurality of contexts (Liu Pg. 735 Section 3.2 “For each user cluster…we apply matrix factorization…to predict the probability that a user would follow a given preference transition, based on the category of current [Place Of Interest] POI. The input data to matrix factorization is a transition probability matrix                         
                            P
                            ∈
                             
                            
                                
                                    R
                                
                                
                                    |
                                    
                                        
                                            U
                                        
                                        
                                            g
                                        
                                    
                                    |
                                    ×
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            l
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    which represents the probabilities of users’ preference transitions, where |Cl| denotes the number of categories at category level l….” Note that the matrix P teaches “…by determining probabilities via a second matrix that combinations of … and …belong to same co-cluster within individual ones of the plurality of contexts” where Cl teaches “contexts”). 
wherein the performing the matrix completion procedure performs matrix factorization (Liu Pg. 735 Eq. 2 shows “the objective function of matrix factorization”. The examiner notes that Eq. 2 teaches “performing a matrix completion procedure  for both …. and … and obtains the weights (Liu Pg. 735 Col. 2 “…for a preference transition v…its latent factor vector (i.e., Vv) measures the correlation between v and the corresponding latent factors.” The examiner notes that the latent factor vector (i.e. Vv in the above citation) teaches “…and obtains weights”. That is, a measure of correlation teaches “weights”) and determines the probabilities (As cited above, Liu Pg. 735 Section 3.2 Note that the matrix P teaches “…determines the probabilities…”) using context- specific factors as part of the matrix factorization for both the … and … (Liu, Further, at the top of Pg. 735 “For a user u, her latent factor vector (i.e., Uu) measures the extent of u’s preference on transitions which have high values on the corresponding latent factors; The examiner notes that “latent factors” teaches “context-specific factors”). 
and wherein the matrix completion procedure results in context-specific, … ratings (Liu Pg. 735 Section 3.2 Eq. 3 “Once the [Matrix Factorization] model is built, given the target user u and her current POI’s category…we predict that she will check-in at a POI with category [c]…” The examiner notes that the predicted probability for a specific user and a context (i.e. POI category) teaches “context-specific…ratings”). 
Wherein the matrix completion procedure further comprises calculating: a first multiplication between the second matrix and a first parenthetical (Liu Pg. 735 Col. 2 Equation 2. Note the equation is reproduced below. Specifically, Liu’s                         
                            
                                
                                    I
                                
                                
                                    u
                                    v
                                
                            
                            
                                
                                    (
                                    
                                        
                                            P
                                        
                                        
                                            u
                                            v
                                        
                                    
                                    -
                                    
                                        
                                            U
                                        
                                        
                                            u
                                        
                                        
                                            T
                                        
                                    
                                    
                                        
                                            V
                                        
                                        
                                            v
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                        
                     teaches “a first multiplication between the second matrix and a first parenthetical.) … wherein the second matrix scales results of the first parenthetical (Liu Pg. 735 Col. 2 Equation. 2. The examiner notes when “Iuv” multiplying the “first parenthetical” teaches “wherein the second matrix scales results of …and wherein the first parenthetical calculates a squared difference between the first matrix and a term multiplying a context-specific factor for experts and a context-specific factor for skills, both context-specific factors being vectors (Liu Pg. 735 Col. 2 Equation 2. The examiner notes that the first parenthetical of Liu is squared and the operation within this squared parenthetical is a difference between the first matrix (Puv) and a term multiplying a context specific factor for experts (Uu) and a context-specific factor for skills (Vv).). 
[AltContent: textbox (Figure 3: Liu Eq. 2 (Pg. 735 Col. 2))]
    PNG
    media_image3.png
    98
    626
    media_image3.png
    Greyscale

A second multiplication between a regularization factor… (Liu Pg. 735 Eq. 2 note the λ symbol. This teaches “regularization factor” and as can be seen it is part of a “second multiplication” with a “second parenthetical”)…and a second parenthetical having an addition of a squared Euclidean norm of the context-specific factor for experts and a squared Euclidean norm of the context specific factor for skills (Liu Pg. 735 Col. 2 Eq. 2 Note the second parenthetical. That is,                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared Euclidean norm of the context-specific factor for experts” and                         
                            
                                
                                    
                                        
                                            V
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     teaches “a squared Euclidean norm for the context specific factor for skills.” The examiner notes with importance that                         
                            
                                
                                    
                                        
                                            U
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     is, in Liu, referred to as the “Frobenius norm”. However, as demonstrated above (see Examiner’s Remarks section above), the “Frobenius norm” is equivalent to the “Euclidean norm”.). 
An addition of results of the first multiplication with the results of the second multiplication (Liu Pg. 735 Col. 2 Eq. 2 See the addition between the first results and the second results). 
Liu, however, does not explicit disclose …experts…skills…
However, the examiner notes that it would have been obvious to replace the “users” with Farhadi’s “experts” and the “[Places of Interest] with Farhadi’s “skills” because the result would be predictable (See MPEP 2143 (I) (A)); namely matrix factorization with experts and skills (i.e. the instant invention). 
The examiner notes that the specification motivation(s) to combine Farhardi with Liu are described in detail with respect to Claim 22. Because Claim 33, recites similar language, such motivation analysis is similar. The detailed analysis is omitted here merely for sake of brevity. 
With respect to Claim 34, the combination of Farhadi and Liu teach wherein the multi-source data is comprised of at least one of taxonomical classification data, folksonomical data, and data relating to publications and collaborations of employees (Farhadi on Pg. 111 Col. 2 “…the data is related to papers which are published in some major conferences related to areas of Database…Data Mining…Artificial Intelligence…and Theory…They are used in order to balance the need of covering the diverse fields.” The examiner notes that collected and using the data from different conferences teaches the claimed “…the multi-source data” where each conference and/or topic (i.e. Database) is consider a “source.”). 
With respect to Claim 38, the combination of Farhadi and Liu teach wherein the matrix completion procedure comprises solving the following equation: 

    PNG
    media_image4.png
    54
    455
    media_image4.png
    Greyscale

(The examiner initial notes, merely for brevity of record, that the claimed variable meanings are omitted here, but each will be mapped. Liu Pg. 735 Col. 2 Equation 2 (See equation above). 
In Liu, Iuv, teaches the “H-term”. As claimed, the H-term is the probability that some expert with some skill belong to the same co-cluster within a context. In Liu, Iuv, in an indicator function which is 1 is a user (i.e. expert) has a preference transition (v) and zero otherwise. That is, if a user preference transition exists in the group v, the probability that that user belongs to the same co-cluster would, as a person of ordinary skill in the art would infer, be indeed 1. Thus Iuv, teaches the “H-term”. 
Next, with respect to w(es) term, Liu’s Puv term teaches. w(es) is claimed as the strength of the links between some expert e and some skill s. That is, under BRI, how likely is expert e to have skill s. Again, Liu’s Puv term teaches. In Liu (Pg. 735 Col. 1), Puv is described as a “transition probability matrix…which represents the probability of users’ preference transitions…” Liu goes on (Col. 2), “…For a user u, her latent factor vector (i.e., Uu) measure the extent of u’s preference on transitions which have high values on the corresponding latent factors; for a preference transition v…its latent factor vector (Vv) measures the correlation between v and the corresponding latent factors…”
Next, with respect to “a” and “b”. Liu’s U and V teach “a” and “b” respectively. Specifically, as claimed, “a” and “b” are factor vectors. As cited above (Liu pg. 735 Col. 2), U and V are each described, explicitly, and latent factor vectors and thus teach “a” and “b”. 
With respect to the regularization term λ, Liu explicitly uses the same regularization term and thus teaches λ. 
With respect to the                         
                            
                                
                                    
                                        
                                            x
                                        
                                    
                                
                                
                                    2
                                
                                
                                    2
                                
                            
                        
                     terms (x is used to denote a(c) and b(c) respectively, merely for brevity. Liu teaches as can be seen in Eq. 2 (reproduced above). Specifically, however, Liu teaches                         
                            
                                
                                    
                                        
                                            x
                                        
                                    
                                
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     which is described as the Frobenius norm. As described above in the Examiner’s Remarks section, the Frobenius norm is equivalent to the Euclidean norm and thus teaches the claimed term.
For clarity of record, the examiner notes that Liu does NOT explicitly teach “experts” and “skills”. However, as explained above (see KSR rationale with respect to at least Claim 22), it would have been obvious to replace Liu’s users and “preference transition” with Farhadi’s experts and skills because this would amount to a simple replacement of parts (i.e. data for data) and such a replacement would have yielded predictable results; namely a matrix completion procedure for experts and skills.).
With respect to Claim 40, the combination of Farhadi and Liu teach wherein performing the matrix completion procedure comprises solving the following equation: 

    PNG
    media_image4.png
    54
    455
    media_image4.png
    Greyscale

(Merely for sake of brevity the examiner refers to the mapping above with respect to Claim 38). 
With respect to Claim 41, the combination of Farhadi and Liu teach wherein performing the matrix completion procedure comprises solving the following equation: 

    PNG
    media_image4.png
    54
    455
    media_image4.png
    Greyscale

(Merely for sake of brevity the examiner refers to the mapping above with respect to Claim 38). 


 Claims 25, 30, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farhadi et al (“TeamFinder: A co-clustering based Framework for Finding an Effective Team of Experts in Social Networks”, NPL 2012; the examiner notes that t/his reference was provided in the applicant provided IDS, filed 01/08/2020) in view of Liu et al. (“Personalized Point-of-Interest Recommendation by Mining Users’ Preference Transition”, NPL 2013) and further in view of Zhang et al. (“Learning Latent Friendship Propagation Networks with Interest Awareness for Link Prediction”, NPL 2013). 
With respect to Claim 25, the combination of Farhadi and Liu teach all of the limitations of Claim 22 as discussed above. 
The combination of Farhadi and Liu, however, does not appear to explicitly disclose: 
wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the contexts and the context-specific factors for both the experts and the skills. 

wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the context-specific factors for both the experts and the skills (Zhang Pg. 68 Eq. 14 Shown below). 

    PNG
    media_image5.png
    57
    479
    media_image5.png
    Greyscale

The examiner notes that Zhang Pg. 68 Col. 1 describes                         
                            
                                
                                    w
                                
                                
                                    v
                                    ,
                                    y
                                
                                
                                    G
                                    (
                                    u
                                    )
                                
                            
                        
                     as “intermediary preference probability”. Further on Pg. 65 Definition 3 recites “for each friend z…, there is an intermediary preference edge <u,z>…whose weight [equals]                         
                            
                                
                                    w
                                
                                
                                    u
                                    ,
                                    z
                                
                                
                                    E
                                
                            
                        
                    .” The examiner notes that this weight teaches “weight for unknown links.” Further, back on Pg. 68, Eq. 14 is described as “Eq. 14 basis the global layer by incorporating the personal interests, and thus ensures that the friendship is more likely to propagate to those with higher reputation in u’s preferred interest areas in the random walk of u.” Note further that summation of Eq. 14 is over the collection of C or “the collection of interest areas.” The examiner notes that C, the collection of interest areas, teaches the claimed “contexts”. The examiner further notes that as can be seen Ф is a scaling factor that scales (by use of multiplication) the context specific factors for both the experts and the skills (Xu,c and ψc,y). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the Matrix factorization techniques as taught by the combination of Farhadi and Liu modified with the unknown 
	With respect to Claim 30, the combination of Farhadi, Liu, and Zhang teach wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the context-specific factors for both the experts and the skills (Zhang Pg. 68 Eq. 14. Detailed mapping omitted here merely for sake of brevity. For more details please see the detailed mapping for Claim 25 above.). 
	With respect to Claim 35, the combination of Farhadi, Liu, and Zhang teach wherein the weights for unknown links between experts and skills is computed based on priorities for contexts and the context-specific factors for both the experts and the skills, wherein the priorities are used to scale the context-specific factors for both the experts and the skills (Zhang Pg. 68 Eq. 14. Detailed mapping omitted here merely for sake of brevity. For more details please see the detailed mapping for Claim 25 above.). 

Allowable Subject Matter
Claims 39, 41, and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Prior Art

1. Liu 2, Xin “SoCo: A social network aided Context-Aware Recommender System”. NPL 2013. Similar Inventive Concept. The examiner notes with importance at least equation (3) which is similar to the equation claimed in at least Claim 38. 
2. Liu 3, Nathan “Adapting Neighborhood and Matrix Factorization Models for Context Aware Recommendation”, NPL 2010. Similar Inventive Concept. Note especially Eq. (3). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/F.C.T./Examiner, Art Unit 2126    
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126